DETAILED ACTION
This office action is in response to the communication of May 25, 2022 concerning application number 16/319,388.
The amendments of claims 1-6, 8-18, 20-21, 23-25, and 27-30; the cancellation of claims 19, 22, and 26; and the addition of claims 27-30 as well as the amendments to the drawings and specification are acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous drawing objection is withdrawn in response to the addition of Figure 22. 
All previous claim objections are withdrawn in response to amendments to the claims. 
All previous 35 USC 112 (b) rejections are withdrawn in response to amendments to the claim except for the previous rejection of claim 16, which has not been addressed by amendments to claim 16. Additionally, amendments lead to new 35 USC 112(b) rejections that appear below. 

Response to Arguments
Applicant’s arguments regarding the amendments of “and open opening that is in communication with an interior of the bag” in independent claims 1, 12, and 16 and Lataix are persuasive (see May 25, 2022 Remarks, pages 13-15). Consequently, rejection of claims 1, 12, and 16 as well as their dependents over Lataix are withdrawn.
Applicant does not argue rejections of claims 27-30 over Lataix and as the amendments of claims 27-30 are still anticipated by Lataix, claims 27-30 are again rejected below. 

Claim Objections
Claim 13 is objected to because of the following informalities:  “for using a biopharmaceutical container” should be “for using the biopharmaceutical container.”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “for using a biopharmaceutical container” should be “for using the biopharmaceutical container bag.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-18, 20-21, 23-25, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bag portion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “the bag portion” is referring to the “part” of the wall, which could be considered a portion of the bag.
Claims 2-11, 13-14, and 31-36 are rejected as dependents of claim 1. 
Regarding claim 16, the limitation “the container” in line 3 is indefinite as it is unclear whether the container should be an additional “a container” or is trying to refer to the “container bag.” Additionally, the limitation “a flexible sleeve…forms a part of the bag and a neck of reduced size extending the body of the bag” renders the claim indefinite, as it is unclear whether “a part of the bag” is the same part of the bag as in line 3 of claim 16. 
Claims 15, 17-18, 20-21, and 23-25 are rejected as dependents of claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lataix et al. (US 6,068,031).
Regarding claim 27, Lataix discloses a method for producing a biopharmaceutical container (see Figs. 19-22), comprising: producing a bag 1 comprising a body extending from a neck of reduced size (see Figs. 19, 20, with Fig. 20 annotated below); tucking the neck inside the body of the bag, and thereby forming a fold in a wall of the bag between the body of the bag and the neck of the bag (see folding done between Fig. 19 and Fig. 20); and securing the fold to a connector 80, 83 configured to be connected to a chamber 200 (see Fig. 20; col. 11, ll. 49-50). 


    PNG
    media_image1.png
    404
    576
    media_image1.png
    Greyscale

Regarding claim 28, Lataix discloses filling the container with content (see col. 11, ll. 23-25, 65-67, bag must have been filled with content in order to have products in interior of bag); closing the connector by a door so as to seal the container at the connector (see Fig. 21, col. 11, ll. 57-59) and  sterilizing the container filled with the content (see col. 11, ll. 52-56). 
Regarding claim 29, Lataix discloses closing the connector by a door 83, 26 so as to seal the container at the connector (see Fig. 20, filling the container with content  (see col. 11, ll. 23-25, 65-67, bag must have been filled with content in order to have products in interior of bag), closing a bottom of the bag so as to seal the container at the bottom (see Figs. 1, 20; col. 2, l. 66-col. 3, l. 5), and sterilizing the container filled with the content (see col. 11, ll. 52-56).
Regarding claim 30, Lataix discloses  producing of the bag comprises assembling the bag (see col. 2, l. 66-col. 3, l. 5).

Allowable Subject Matter
Claim 12 is allowable and claims 1-11, 13-18, 20-22, 23-25, and 31-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Lataix (US 6,068,031), which does not disclose “the sleeve forms a free end of the bag with an opening that is in communication with an interior of the bag.” As Applicant points out, Lataix discloses heat-cutting transfer zone 11 at cut 112, sealing the two edges of the cut and creating a sealed partition 114 at the end of neck part 110 that seals the interior of bag 1 (see May 25, 2022 Remarks, page 15). Consequently, Lataix does not teach an open opening, as the neck part is sealed, and it is the sealed bag that is attached to the connector in order to sterilize the sealed partition (see Fig. 20; col. 11, ll. 49-56) and it isn’t until after doors 83, 26 are opened, that the sealed partition 114 is open (see May 25, 2022 Remarks, page 15). Therefore, one of ordinary skill in the art would not modify Lataix to have the open opening within the bag, as this would negatively affect the sterility of the bag. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781